      Case 2:20-cv-01424-CJB-DPC Document 19 Filed 03/22/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

ALBERT CHARLES, JR.                                        CIVIL ACTION

VERSUS                                                     NO. 20-1424

ANDREW SAUL,                                               SECTION “J” (2)
ACTING COMMISSIONER OF
SOCIAL SECURITY


                                           ORDER

        The Court, after considering the complaint, the record, the applicable law, the Magistrate

Judge’s Report and Recommendation, and finding that as of this date Plaintiff has filed no

objections to the Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate

Judge’s Report and Recommendation and adopts it as its opinion. Accordingly,

        IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITH PREJUDICE.

        New Orleans, Louisiana, this 22nd day of March, 2021.



                                                    ___________________________________
                                                             CARL J. BARBIER
                                                      UNITED STATES DISTRICT JUDGE
